Citation Nr: 0809993	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ear hematoma.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for myopic astigmatism, 
status post PRK surgery.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability, status post arthroscopy, 
with synovectomy and chondroplasty of the lateral femoral 
condyle.

5.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus with plantar fasciitis and 
heel spurs, status post lithotripsy.

6.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.

7.  Entitlement to an initial evaluation in excess of 10 
percent for alopecia areata of the lower extremities.

8.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

9.  Entitlement to an initial compensable evaluation for left 
foot arthritis.

10.  Entitlement to an initial compensable evaluation for 
onychomycosis of the feet.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1982 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Roanoke, Virginia, RO later 
assumed jurisdiction over the claim based on the veteran's 
state of residence.  A Notice of Disagreement (NOD) was filed 
in December 2004, and a Statement of the Case (SOC) was 
issued in November 2005.  The veteran perfected his appeal 
with the filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in December 2005.  In April 2006, the RO issued a 
Supplemental SOC (SSOC) on the appealed issues, as well as a 
rating decision granting increased evaluations for several 
disabilities currently on appeal.  In response, the veteran 
stated that he wished to continue his appeal on all issues.

In light of the decision below, the issue of evaluation of 
residuals of a left ear hematoma is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is a residual scar of the left ear due to drainage 
of a hematoma.

2.  There is no current medical evidence of bronchitis.

3.  Myopic astigmatism is a congenital or developmental 
condition not show to have been aggravated by military 
service.

4.  Left knee disability, status post arthroscopy, with 
synovectomy and chondroplasty of the lateral femoral condyle, 
is manifested by limitation of motion from 0 to 80 degrees, 
with no instability.

5.  Bilateral pes planus with plantar fasciitis and heel 
spurs, status post lithotripsy, is manifested by tenderness 
to palpation, a need for orthopedic shoes without relief of 
symptoms, swelling, and functional impairment on walking.

6.  Irritable bowel syndrome is manifested by frequent, daily 
diarrhea with abdominal pain, causing loss of weight.

7.  Alopecia areata of the lower extremities is manifested by 
a loss of body hair below the knees, and has been treated 
with topical lotions.

8.  Migraine headaches occur several times a week, and 
respond to medication; attacks are not typically prostrating.

9.  Left foot arthritis is shown on x-ray, with no painful or 
limited motion attributed to the degenerative changes.

10.  The veteran has residual fungal infection diagnosed as 
onychomycosis confined to the second toes of each foot.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left ear hematoma 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Service connection for myopic astigmatism, status post 
PRK surgery, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability, status post arthroscopy, with 
synovectomy and chondroplasty of the lateral femoral condyle, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.40, 
4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5260. (2007).

5.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus with plantar fasciitis and heel 
spurs, status post lithotripsy, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 5276. 
(2007).

6.  The criteria for an increased evaluation to 30 percent 
for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.114, Diagnostic Code 7319. 
(2007).

7.  The criteria for an evaluation in excess of 10 percent 
for alopecia areata of the lower extremities are not met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.118, Diagnostic 
Code 7831. (2007).

8.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8100. 
(2007).

9.  The criteria for a compensable evaluation for left foot 
arthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.44, 4.45, 4.71a, Diagnostic Code 5003. (2007).

10.  The criteria for a compensable evaluation of 
onychomycosis of the feet are not met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.118, Diagnostic Codes 7806 and 
7820. (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  VA should notify the veteran of the 
information and evidence that VA will seek to provide and of 
the information and evidence that the claimant is expected to 
provide.  Proper notice should invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

This appeal arises in part from the veteran's disagreement 
with the initial evaluation following a grant of service 
connection for multiple disabilities.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, as regards 
evaluation following the initial grant of service connection 
for a left knee disability, bilateral pes planus with plantar 
fasciitis, irritable bowel syndrome, alopecia areata, 
migraine headaches, left foot arthritis, and oncychomycosis 
of the feet, no additional discussion of VA's duty to notify 
is required.

With regard to the claims of service connection for left ear 
hematoma, bronchitis, and post-surgical myopic astigmatism, 
the Board finds that the duty to notify was satisfied prior 
to the initial AOJ adjudication.  Correspondence sent to the 
veteran in October 2003 informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Moreover, the veteran was counseled prior to his 
separation from service, as is shown by an October 2003 
memorandum showing his participation in the Benefits Delivery 
at Discharge (BDD) program.  While the memorandum does not 
specifically set out what notice was provided the veteran at 
his counseling session, the veteran subsequently provided 
evidence and information in his possession, on an ongoing 
basis, thereby demonstrating his actual knowledge of this 
notice element.  There is no prejudice to the veteran in 
proceeding.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained complete service 
treatment records; there is no indication of any VA 
treatment.  The veteran submitted private medical records 
from P Medical Center and Dr. JB from GMO.  He has also 
provided records from the Dewitt Army Hospital at Fort 
Belvoir and from Walter Reed Army Medical Center following 
his separation, and which are not part of the service 
treatment records.  The appellant was afforded VA medical 
examinations in November and December 2003, as well as in 
February 2006 through a VA contract service.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board notes that because the veteran has 
submitted private records covering all periods identified by 
him, no request for records was required from the RO.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   




Residuals of a Left Ear Hematoma

Service treatment records reveal that in October 2001, 
external otitis was diagnosed.  No hematoma was noted at that 
time, though the ear was tender.  Topical ointment was 
prescribed.  In February 2002, the veteran again reported 
pain in the left ear.  Tenderness and mild swelling were 
noted, and a hematoma was diagnosed.  The hematoma was 
drained several times in February and March 2002. 

On December 2003 VA examination, while the veteran was still 
in service, he reported that he had the hematoma drained 
again in June 2003; this treatment is not reflected in 
service records.  The VA examiner noted some slight 
induration of the left ear.  

Private medical records show no findings or treatment related 
to the left ear hematoma.

During a February 2006 VA contract examination, a VA examiner 
noted well healed scars of the left ear which he related to 
drainage of the hematoma.  The examiner did not indicate if 
the scars were tender or describe their size or any 
disfiguring characteristics.  There was no active infection, 
though the veteran reported that the ear was swollen about 
once a month and was painful.  

Service medical records clearly show that the veteran 
required aspiration of the hematoma at least once during 
service, and two subsequent examiners have described scars or 
other physical changes of the skin of the left ear as a 
result of the treatment.  The diagnosed scarring is a current 
chronic residual of the left ear hematoma.  Service 
connection is warranted.  This represents a full grant of the 
benefit sought on appeal.

Bronchitis

Service treatment records reveal periodic treatment for 
respiratory complaints, including sinus and bronchial 
illnesses.  A chronic condition was not shown during service 
or at separation.

Neither VA nor private treatment records following service 
show a diagnosis of a chronic bronchitis.  In November 2003, 
the veteran reported a history of seasonal allergies which 
often progress to bronchitis, and a recent bout of pneumonia.  
On examination, however, there was no disease diagnosed.  The 
report of a February 2006 examination was similarly negative 
for any finding related to bronchitis.  The lungs were clear 
and examination was within normal limits.  Private medical 
records also show no bronchitis diagnosis.

In short, while the records show that the veteran had some 
treatment for bronchial problems during service, he did not 
develop a chronic problem during service and no chronic 
bronchial disability is shown since service.  In the absence 
of a current disability, service connection cannot be 
granted.  The claim must be denied.  The Board notes that the 
veteran has been granted service connected for allergic 
rhinitis.


Myopic Astigmatism, status post PRK surgery

Service treatment records reveal that the veteran was 
diagnosed with myopic astigmatism during service and 
underwent elective PRK surgery to correct the vision 
impairment in 2002.  A VA contract examination dated in 
February 2006 shows nearly normal uncorrected vision, 
including nearly normal acuity and nearly normal visual field 
testing.  The diagnosis was bilateral refractive error, post 
surgical correction

VA regulations specifically exclude refractive errors such as 
the veteran's from service connection.  They are not diseases 
or injuries within the meaning of the law.  38 C.F.R. 
§ 3.303(c).  Therefore, service connection for the surgically 
corrected myopic astigmatism must be denied as a matter of 
law.




Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 




Left Knee Disability, Status Post Arthroscopy, with 
Synovectomy and
Chondroplasty of the Lateral Femoral Condyle

The veteran's left knee disability is currently evaluated 
under Diagnostic Code 5260, for rating limitation of flexion 
of the leg.  Under Diagnostic ode 5260, flexion of the leg 
limited to 60 degrees is rated 0 percent disabling; flexion 
of the leg limited to 45 degrees is rated 10 percent 
disabling; flexion of the leg limited to 30 degrees is rated 
20 percent disabling; and flexion of the leg limited to 15 
degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
Additional, separate evaluations are also available for 
limitation of extension (under Diagnostic Code 5261) and 
instability of the knee joint (under Diagnostic Code 5257).  
See VAOPGCPREC 23-97 and 09-04.  As is discussed below, 
however, there is no evidence of instability or impaired 
extension, and hence these Diagnostic Codes are not 
applicable here.

Evaluating a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Service medical records reveal that the veteran underwent 
arthroscopy of the left knee in July 2003, and a cystectomy 
in September 2003.  During a November 2003 VA examination, 
the veteran reported pain on walking, a popping sound, and 
feelings of weakness and instability.  Physical examination 
showed tenderness to palpation, with a range of motion from 0 
to 145 degrees.  There was crepitus present, but the veteran 
did not report pain with motion.  

Private medical records from Dr. JB reveal continued 
complaints of knee pain in 2004 following separation from 
service.

During a February 2006 VA contract examination, the veteran 
complained of weakness and stiffness of the left knee, with 
swelling at night.  He reported giving way of the knee at 
times, as well as occasional locking and dislocation.  He 
complained of a lack of endurance and fatigue in the joint.  
Pain was almost constant, and was relieved with rest and 
medication.  Range of motion of the left knee was from 0 to 
140 degrees, with pain at 80 degrees of flexion.  Repeated 
movement caused increased pain, fatigue, weakness, and lack 
of endurance.  Pain was the greatest limiting factor, and 
limitation increased by about 10 degrees with repeated 
movement.  The knee joint was fully stable on objective 
testing.  

The Board finds that no greater than a 10 percent evaluation 
is warranted for the left knee disability.  The limitation of 
motion of the left knee is solely in flexion, and the joint 
is stable.  The limited flexion warrants the compensable 
evaluation under Code 5260 when actual functional limitation 
due to pain, weakness, fatigue, and lack of endurance on 
repeated motion are considered, even though the measured 
range of motion is not strictly compensable.  However, the 
actual functional impairment is not considered the equivalent 
of limitation to 30 degrees flexion and hence a higher 20 
percent evaluation is not warranted under Code 5260.  The 
Board further notes that there are no objective medical 
findings of locking or dislocation due to cartilage damage 
which would warrant a 20 percent evaluation under Code 5258.

Staged ratings are not appropriate in this instance.  The 
veteran has consistently reported pain in the knee with 
movement, and all reasonable doubt is resolved in favor of 
the veteran.



Bilateral Pes Planus with Plantar Fasciitis and Heel Spurs, 
Status Post Lithotripsy

As the RO noted in an April 2006 rating decision, the service 
connected disabilities of pes planus and plantar fasciitis 
with heels spurs are properly evaluated under the same 
criteria, and therefore assignment of separate evaluations 
for each disability would constitute prohibited pyramiding 
under 38 C.F.R. § 4.14.  The disabilities are therefore 
considered together, and a single evaluation is assigned 
under Code 5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms, relieved by built-up shoe or 
arch support, are rated as noncompensably (0 percent) 
disabling.  Moderate flatfoot with weight-bearing line over 
or medial to the great toe, inward bowing of the atendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral, is rated 10 percent disabling.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  
38 C.F.R. § 4.71a. 

Service medical records reveal complaints of and treatment 
for pes planus and plantar fasciitis, including surgeries in 
2003.  During the November 2003 VA examination, no specific 
complaints were noted related to the bilateral foot 
disabilities.  Specifically, the examiner reported bilateral 
pes planus, but stated that the foot examination was 
otherwise normal.

Private medical records from Dr. JB reveal complaints of 
"achiness" in the heels in September 2004.  In November 
2004, bilateral lithotripsies were performed; subsequent 
records do not show complaints of foot pain.  

During the February 2006 VA contract examination, the veteran 
complained of constant bilateral foot pain, particularly with 
activity.  Both feet were tender on physical examination.  
Pes planus was present bilaterally.  The Achilles tendons 
were well-aligned.  Standing and walking caused pain and 
additional functional limitation.  Special shoes were 
required, but the examiner did not indicate they provided 
relief from symptoms.  

The current symptoms and findings support assignment of a 30 
percent evaluation, but no higher, for bilateral pes planus 
and plantar fasciitis with heel spurs, status post 
lithotripsy.  While there is no severe physical deformity 
noted, there is pain on manipulation and use warranting the 
30 percent evaluation.  The absence of evidence showing 
marked pronation or extreme tenderness, and the ongoing 
treatment records showing successful management, if not 
resolution, of symptoms, precludes assignment of a higher, 50 
percent evaluation at any point during the appellate period.  
No staged rating is applicable.


Irritable Bowel Syndrome

Service medical records reveal the onset of gastrointestinal 
disturbances on active duty.  Intermittent diarrhea was 
noted.  Repeated colonoscopies were negative. The November 
2003 VA examiner noted gastrointestinal problems, but made no 
specific findings.  

Doctors at P Medical Center noted the presence of high levels 
of H. Pylori bacteria in January 2005.  Dr. JB also noted 
irritable bowel syndrome in ongoing orthopedic treatment 
records.  In March 2005, the veteran reported an increase in 
abdominal discomfort when treated at Fort Belvoir as a 
civilian.  Treatment notes from April to August 2005 reveal 
daily diarrhea, with multiple bowel movements after meals.  
The movements are accompanied by abdominal pain, and are 
worse with spicy or fried foods.  

At the February 2006 VA contract examination, the veteran 
reported that he had diarrhea all day, every day, and was 
losing weight rapidly as a result.  There was abdominal pain 
frequently.  Mild abdominal tenderness was noted on physical 
examination; the rectal examination was unremarkable.  

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114. 

The Board finds that an evaluation of 30 percent is properly 
assigned for irritable bowel syndrome.  The disability 
picture presented best reflects a severe impairment.  The 
veteran reports daily diarrhea, and this allegation is 
supported by ongoing treatment records.  Abdominal pain is 
very frequent, and the condition has contributed to weight 
loss.  The highest schedular evaluation of 30 percent is 
warranted under Code 7319.  A higher rating on an extra-
schedular basis is not warranted, as the condition has not 
been shown to result in frequent hospitalization or loss of 
time from work. 


Alopecia Areata of the Lower Extremities

The veteran's alopecia of the legs is rated 10 percent by the 
RO under Diagnostic Code 7806, which is used to evaluate 
dermatitis or eczema, but is also applied to evaluate 
multiple other skin conditions.  The other skin conditions 
specifically refer an evaluator to the criteria of Code 7806, 
or are rated by analogy to that Code when no other Code is 
specifically applicable.  Here, the use of Code 7806 to 
evaluate alopecia areata is not proper.  The rating schedule 
provides that alopecia areata is to be rated under Code 7831; 
this Code does not provide for application of the criteria of 
Code 7806, and the RO has not provided any rationale for 
abandoning the schedular provisions.  The Board will 
therefore consider the evaluation of the disability solely 
under the provisions of Code 7831.

That Diagnostic Code provides that where the loss f hair is 
limited to the face and scalp, alopecia areata is to be rated 
noncompensable.  With the loss of all hair over the entire 
body, a 10 percent evaluation is assigned.

Here, service records and VA examination reports following 
service clearly show that the loss of hair is restricted to 
the lower legs, from the knees down.  There is no scalp of 
face involvement, and the hair on a majority of the body 
remains unaffected.  Under the correctly applicable Code, no 
compensable evaluation should be assigned.  While the Board 
will not act to end the currently assigned compensable 
evaluation even in light of the apparent error, it cannot 
assign any higher schedular evaluation.  The Board notes that 
there is no basis for assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b), as there are no 
exceptional or unusual circumstances which would render 
application of the schedule impractical.  The claim is 
denied.


Migraine Headaches

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

In November 2003, the veteran reported to a VA examiner that 
he has severe left-side migraine headaches.  Headaches occur 
at least once a week.  He states he is light sensitive and 
has gastrointestinal problems.  He is prescribed multiple 
medications, but feels they are not effective.  The veteran 
reports that past MRIs and CT scans have been negative.

Private medical records reveal reports of headaches since 
leaving service.  In May 2004, the veteran reported headaches 
4 to 5 days a week.  He denied photophobia or nausea.  
Headaches were again reported, though not described in 
detail, in June 2005.

On February 2006 VA contract examination, the veteran 
reported that he has headaches twice a week, with attacks 
lasting an hour.  He is able to work when they occur.  The 
neurological examination was unremarkable.

No greater than a 10 percent evaluation is warranted for 
migraine headaches, based on the frequency of the attacks.  
No characteristic prostrating attacks are noted, and the 
veteran states he is able to continue to work when having a 
headache.  Since service he has not reported photophobia.  
While the frequency of less disabling attacks is considered 
the equivalent of more severe, more rare headaches, the 
disability picture presented cannot be described as more than 
mildly to moderately impairing.  The claim for increased 
evaluation must be denied.


Left Foot Arthritis

A noncompensable evaluation has been assigned for left foot 
arthritis under Diagnostic Code 5003, which provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Service medical records include x-ray reports showing early 
degenerative changes of the left foot dated in April 2003.  
While subsequent x-rays by VA examiners and private doctors 
do not support this finding, the diagnosis is accepted, and 
has been repeated by doctors even in the absence of current 
x-rays.

The findings on X-ray examination at the time of the November 
2003 VA examination show degenerative changes, but do not 
describe any functional impairment of the foot related to 
such.  Private treatment records do not specify a diagnosis 
of arthritis of the feet, though they do refer to pain and 
discomfort.  This, however, appears to be solely in reference 
to heel spurs and not to arthritis.

During the February 2006 VA contract examination, the 
examiner reported the same findings for plantar fasciitis and 
pes planus as for arthritis of the foot, and he in fact 
discusses as treatment the lithotripsy associated with heel 
spurs.  The physical examination shows the left foot to be in 
good alignment; x-rays showed a calcaneal spur and spurring 
at the distal tibia.  The veteran is already service 
connected for left foot spurs and plantar facsciitis.  
Evaluation of disability due to arthritis does not show 
additional symptoms warranting a separate compensable rating.    

There has been no finding of limitation of motion of the 
joints of the foot, which constitute as group of minor joints 
under 38 C.F.R. § 4.45(f).  Additionally, the evidence does 
not show evidence of painful motion of the joints of the 
foot, apart from the pain already considered in assigning an 
evaluation for pes planus and plantar fasciitis.  Therefore, 
because only one group of minor joints is involved at this 
time, no compensable evaluation is assignable under Code 
5003.


Onychomycosis of the Feet

The veteran is currently evaluated as 0 percent disabling for 
onychomycosis of both feet.  Onychomycosis is a fungal 
infection of the toenails, and is rated under Code 7820, 
which provides that infections of the skin, including fungal 
infections, are to be rated as disfigurement of the head, 
face or neck; as scars; or as dermatitis, whichever best 
reflects the predominant disability.  Here, as there is no 
scarring, and the head, face or neck are not involved, rating 
under Code 7806 for dermatitis is most appropriate.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and that requires no 
more than topical therapy during the past 12-month period, is 
rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or that requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. 
§ 4.118. 

During a December 2003 VA skin examination, the veteran 
reported that he was being treated with oral medication for 
an ongoing fungal infection of the feet.  The examiner noted 
that the right great toenail was partly hyperkeratotic and 
discolored.  The second and fourth toenails of both feet were 
also lightly hyperpigmented.

Private doctors do not report any findings or complaints 
related to the infection of the feet.

In February 2006, a VA contract examiner commented that there 
is "residual onychomycosis of the 2nd toenail" bilaterally.  

The evidence of record establishes that no compensable 
evaluation is warranted for onychomycosis of the feet.  Oral 
medications appear to have effectively treated the infection, 
as improvement is shown from 2003 to 2006.  The affected 
areas (at present involving only two toes, and historically 
perhaps involving five toes) do not constitute sufficient 
body area to warrant a compensable evaluation.  For sake of 
comparison, under the "Rule of Nine" for burn injuries, a 
generally accepted method for estimating body surface area 
affected, the entire hand is approximately 1 percent of the 
body area.  The claim must be denied.


ORDER

Service connection for residuals of a left ear hematoma is 
granted.

Service connection for bronchitis is denied.

Service connection for myopic astigmatism, status post PRK 
surgery, is denied.

An evaluation in excess of 10 percent for left knee 
disability, status post arthroscopy, with synovectomy and 
chondroplasty of the lateral femoral condyle, is denied.

An evaluation in excess of 30 percent for bilateral pes 
planus with plantar fasciitis and heel spurs, status post 
lithotripsy, is denied.

A 30 percent evaluation for irritable bowel syndrome is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

An evaluation in excess of 10 percent for alopecia areata of 
the lower extremities is denied.

An evaluation in excess of 10 percent for migraine headaches 
is denied.

A compensable evaluation for left foot arthritis is denied.

A compensable evaluation for onychomycosis of the feet is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


